862 F.2d 314Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Arthur Lee SMITH, Petitioner-Appellant,v.John ROLLINS, Warden, Respondent-Appellee.
No. 88-7181.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 29, 1988.Decided Oct. 28, 1988.

Arthur Lee Smith, appellant pro se.
John Joseph Curran, Jr., Office of Attorney General of Maryland, for appellee.
Before DONALD RUSSELL, SPROUSE, and ERVIN, Circuit Judges.
PER CURIAM:


1
Arthur Lee Smith appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254, and the order denying Smith's motion for reconsideration.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Smith v. Rollins, C/A No. 88-1290-JH (D.Md. June 17, 1988).*   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We also affirm the denial of Smith's motion to reconsider the dismissal of the petition.  Smith offered no reason in his motion requiring the court to reconsider its earlier judgment and we find no abuse of discretion in the court's refusal to do so